PER CURIAM Tbe appellant, E. W. Edwards, was convicted of a felony in the Garland Circuit Court and on October 11, 1960, was sentenced to one year in the penitentiary. On October 12,1960, a partial record was filed in the Supreme Court and an appeal granted, and certiorari was issued to bring up the entire record. The appellant has filed in this Court a motion that he be allowed to proceed in forma pauperis. The motion is duly verified and appellant’s counsel certify that they are serving without compensation. The appellant has complied with the requirements of the law so as to be allowed to proceed in forma pauperis. See Thornsberry v. State, 192 Ark. 435, 92 S. W. 2d 203; and McCulloch v. Ballentine, 199 Ark. 654, 135 S. W. 2d 673; and see also Sec. 22-357 Ark. Stats., and Act No. 148 of 1953. The Clerk of this Court is hereby ordered to forthwith direct a writ to the Clerk of the Garland Circuit Court and to the Court Reporter of the Garland Circuit Court who took down the testimony. The Reporter is directed to without delay transcribe and file the testimony with the Clerk of the Garland Circuit Court; and the Clerk of the Garland Circuit Court to complete without delay the entire transcript under the writ of certiorari issued to him in this case. The transcribing and filing of the testimony by the Court Reporter and the preparation of the transcript by the Clerk of the Court are to be furnished without expense; but this Court retains the right to hear resistance that may be made by any persons or governmental units desiring to resist the pauper affidavit of the appellant.